The reversal heretofore ordered was based upon the failure of the court to charge the *Page 514 
jury upon the law of circumstantial evidence. It is now made to appear that the court, by a supplemental charge, gave adequate instructions upon that subject.
As grounds for a new trial appellant claimed that he had discovered new and material evidence. Upon the trial it was shown that the search of the premises was made by A. E. Bridgewater and Captain G. T. Cooper. The purported newly discovered evidence is the affidavit of Captain Cooper to the effect that he did not discover any intoxicating liquor upon the premises of the appellant. It was shown in the motion for new trial that although Cooper was present at the time of the search and testified as a witness on the trial, the appellant had used no diligence to ascertain that the witness would give the testimony embraced in the affidavit. Moreover, Cooper was one of the persons named in the search warrant as having made the affidavit upon which it was issued. The diligence which the law requires is not shown to have been exercised, in ascertaining the facts within the knowledge of the witness. The discretion of the trial court was not, in our judgment, abused. C. C. P., 1925, Art. 753, Subd. 6, Vernon's Tex.Crim. Stat., 1925, Vol. 3, page 15, notes 25 and 26; Lewis v. State, 82 Tex. Crim. 285; Jackson v. State, 81 Tex.Crim. Rep.; Gregory v. State, 105 Tex.Crim. Rep.; McVerse v. State, 103 Tex.Crim. Rep., 280 S.W. 583.
The sufficiency of the search warrant (which, by the way, was not introduced in evidence) is attacked upon the ground that it did not sufficiently describe the location of the liquor. The premises where the liquor was located were described as "situated fifteen miles north of Nocona, Texas, on the four-acre tract of land at and near the Rolan gin, in possession of John Battles," and the liquor is described as "intoxicating liquor possessed in violation of law, the kind and quantity of which are unknown to the affiants." In the matter of the description of the premises and the liquor, it is believed that there was a substantial compliance with the constitutional and statutory demands. See Hernandez v. State, (No. 10711, not yet reported); Wilson v. State, 290 S.W. 1103; Story v. State, 296 S.W. 296.
For the reasons stated, the state's motion for rehearing is granted, the order of reversal is set aside, and the judgment of the trial court is affirmed.
Affirmed. *Page 515 
              ON MOTION FOR REHEARING BY APPELLANT.